Citation Nr: 1625290	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The Veteran testified at a March 2016 Travel Board hearing.  The hearing transcript is of record. 

During a March 2016 Board hearing, the Veteran's representative contends that a claim for tinnitus is also before the Board, and that service connection for tinnitus should be considered as part of the Veteran's claim for bilateral hearing loss.  The Board finds, however, that the issue of entitlement to service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran experienced acoustic trauma in service, is currently diagnosed with bilateral sensorineural hearing loss, and experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss is related to exposure to acoustic trauma from jets and propellers as an aircraft electrician.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss was incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
90
90
LEFT
15
30
40
65
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

An October 2011 private audiogram from Hudson Hearing and Speech Clinic also identifies a diagnosis of sensorineural hearing loss, and during that examination the Veteran reported a history of noise exposure from his time in service.  

The Board finds that the Veteran experienced acoustic trauma in service.  During a March 2016 Travel Board hearing, the Veteran testified that he was an aircraft electrician in service and worked primarily on jets.  He reported that noise exposure was significant as he had to work within six to twelve feet from a jet when it was running.  

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of AE/0000 (Electrician, Airplane).  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of "AE" (Aviation Electronics Mate) in the Navy have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to noise from jet aircraft while working as an aircraft electrician is credible and consistent with his duty MOS in service.  

The Board finds that the Veteran had minimal post-service noise exposure.  During the October 2011 VA audiology examination, the VA examiner indicated that the Veteran did not have occupational noise exposure and indicated that he had recreational noise exposure from hunting deer.  During March 2016 Board hearing testimony, however, the Veteran indicated that noise exposure from hunting was insignificant as he only used a rifle for deer hunting for approximately three to four years and did not catch a dear each year.  After that time, he reported that he mostly went bow hunting.  The Veteran reported having no occupational noise exposure post-service doing residential inspections and work at an electronic shop.  

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  Service treatment records include periodic audiometric examinations and identify a diagnosis of high frequency hearing loss in service.  A hearing loss disability was not identified at enlistment.  

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  On the authorized enlistment audiological evaluation in June 1964, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
NR
10 (15)
LEFT
5 (20)
-5 (5)
-5 (5)
NR
10 (15)


On the authorized audiological evaluation in August 1965, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
0 (10)
10 (15)
LEFT
5 (20)
0 (10)
-5 (5)
5 (15)
0 (5)

On the authorized enlistment audiological evaluation in September 1966, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-5 (5)
0 (10)
15 (20)
LEFT
5 (20)
-5 (5)
-5 (5)
0 (10)
5 (10)

The September 1966 periodic examination included a diagnosis of "bilateral high frequency hearing loss NCD [not considered disabling]" on the examination report.  

On the authorized enlistment audiological evaluation in June 1968, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
-10
-10
-10
-10
5


The Veteran testified during a March 2016 that he experienced hearing loss during service, and he indicated that hearing loss has existed since service to the present time.  He indicated that while his hearing felt normal in service, he was diagnosed with bilateral hearing loss in service, and indicated, looking back, that a lot of people were finding humor in his misinterpretation of sentences and during conversation.   Service treatment records, in this case, specifically identify a diagnosis of bilateral high frequency hearing loss, not considered disabling, based on a September 1966 audiogram.  While a hearing loss disability within the meaning of 38 C.F.R. § 3.385 was not diagnosed in service; the Board finds that the Veteran, nonetheless, exhibited some degree of hearing loss, significant enough to be noted in service.  See Hensley, 5 Vet. App. 155.  He has, additionally, provided credible testimony as to the persistence of hearing loss symptoms post service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

While the October 2011 VA examiner opined that hearing loss was less likely than not caused by or a result of military noise exposure, the Board finds that the VA examiner did not adequately address symptoms of hearing loss in service, did not discuss the September 1966 audiometric findings or diagnosis of bilateral high frequency hearing loss, and did not address whether the Veteran's hearing loss was related to significant aircraft noise exposure in service.  Instead, the examiner reasoned, given normal hearing bilaterally on the discharge audiogram and no
evidence of significant shift in thresholds from induction to discharge, that 
hearing impairment was less likely as not related to service.  The Board finds that while the VA examiner relied heavily on findings recorded at discharge in rendering the opinion; however, in this case, findings from the June 1968 discharge audiogram appear to be inconsistent with findings from prior audiograms in 1964, 1965, and 1966.  Additionally, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385,) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155.  Accordingly, the Board finds that the VA opinion is inadequate as it did not consider hearing loss symptoms or hazardous noise exposure in service, and was largely based on the absence of hearing loss at service separation.

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


